DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the robotic system or manipulator comprises a camera system and an image recognition system” of claims 1 and 6; “a data network or an external data communication interface” of claims 2 and 7; and “an external housing containing the switch-gear or control-gear system” of claims 5 and 10,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3-4 and 8-9 are objected to because:
Claim 3, line 3, “an image recognition system” should be -the image recognition system-.
Claim 4, line 2, “the functional” lacks antecedent basis.
Claim 4, line 2, “sureveillance” seems to be a typographical error.
Claim 8, line 1, “provided configured” is unclear, should be one or the other.
Claim 9, line 2,  “the functional” lacks antecedent basis.
Claim 9, line 4, “the expected regular function” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 6, “particular” renders the claim indefinite leaving the scope of the claim unascertainable.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of co-pending application No 16724499. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims include the claimed subject matter of the present claims. In particular, claims 10 and 12 of the co-pending application include “a switch-gear or control-gear system, in particular a low voltage switch-gear or control-gear system with unmanned operation and maintenance, wherein the switch-gear or control-gear system is provided for unmanned operation and maintenance with a robotic system or manipulator and the robotic system or manipulator is provided with a camera system and an image recognition system”; and “a method for operating a switch-gear or control-gear system, in particular a low voltage switch-gear or control-gear system with unmanned operation and maintenance, wherein the switch-gear or control-gear system is provided for unmanned operation and maintenance with a robotic system or manipulator which is steered at least partly by a software system and the robotic system or manipulator is provided with a camera system and an image recognition system, which is corresponding for technical diagnosis” are equivalent and the same scope as “a switch-gear or control-gear system, in particular a low voltage switch-gear or control-gear system configured for unmanned operation and maintenance, where the switch-gear or control-gear system is configured for unmanned operation and maintenance with a robotic system or manipulator and where the robotic system or manipulator comprises a camera system and an image recognition system”; and “a method for operating a switch-gear or control-gear system, in particular a low voltage switch- gear or control-gear system configured for unmanned operation and maintenance, wherein the switch-gear or control-gear system is configured for unmanned operation and maintenance with a robotic system or manipulator which is steered at least partly by a software system, and wherein the robotic system or manipulator comprises a camera system and an image recognition system, which is used for technical diagnosis”, of claims 1 and 6 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Purkayastha et al, US 9463574 [Purkayastha].
Regarding claim1, as best understood,  Purkayastha disclose (figs.1-16) a switch-gear or control-gear system (10), in particular a low voltage switch-gear or control-gear system (10) configured for unmanned operation and maintenance [col.5, lines 64-65], where the switch-gear or control-gear system (10) is configured for unmanned operation and maintenance with a robotic system or manipulator (100) and where the robotic system or manipulator (100) comprises a camera system (162) and an image recognition system (400) [col.10, line 65-66].
Regarding claim 2, Purkayastha further discloses where the robot system (100) is provided with a data network or an external data communication interface [col.29, lines 33-39].
Regarding claim 3, Purkayastha further discloses where the camera (162) is configured to correspond with an image recognition system (400) and to evaluate actual images [col.11, lines 35-40] with adaptive image data, in order to be able to locate and to analyse physical reasons for faults or deterioration of components that might lead to faults [col.11, lines 42-47].
Regarding claim 4, Purkayastha further discloses where the camera (162) is configured with a video mode, by which the functional surveillance can be taken by slow motion (well know features of cameras) video sequences.
Regarding claim 5, Purkayastha further discloses an external housing (22)containing the switch-gear or control-gear system (10 or circuit breaker, 20).
Regarding method claims 6-10, the recited method would necessarily be performed in the usage of the switch-gear or control-gear discussed above. Claims 6-10 correspond to claims 1-5 and are rejected under the same reasoning; see above rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larsson, Wang et al, Nissen et al, Setsuda and Schweitzer, III are examples of electrical components being manned with robotic systems, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833